 1

 2
                                                                                FILED IN THE
 3                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 4
                                                                       Mar 06, 2020
 5                                                                         SEAN F. MCAVOY, CLERK
                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7

 8   ASHLEY M.,1                                     No.   4:20-cv-05013-EFS

 9                                 Plaintiff,
                                                     ORDER DENYING MAGISTRATE
10                   v.                              REPORT AND
11                                                   RECOMMENDATION AS MOOT
     COMMISSIONER OF SOCIAL
12   SECURITY,

13                                 Defendant.
14

15
              On February 4, 2020, Magistrate Judge John T. Rodgers issued an order
16
     directing Plaintiff to pay a partial filing fee of $25.00. ECF No. 4. On March 6, 2020,
17
     Magistrate Judge Rodgers filed a Report and Recommendation recommending that
18

19   the Court dismiss Plaintiff’s Complaint without prejudice because there had been no

20   payment and no response to the court’s February 4, 2020 Order. ECF No. 7. On
21
     March 6, 2020, Plaintiff paid the filing fee of $25.00. Because Plaintiff paid the
22

23

24
     1   To protect the privacy of social-security plaintiffs, the Court refers to them by first
25

26   name and last initial. See LCivR 5.2(c).




                                                        Order Denying R & R as Moot - Page 1 of 2
 1   $25.00 filing fee, the Court hereby denies the Report and Recommendation as moot.
 2
     ECF No. 7.
 3
           Accordingly, IT IS HEREBY ORDERED:
 4
           1.     Magistrate Judge John T. Rodgers’ Report and Recommendation, ECF
 5
                  No. 7, is DENIED as moot.
 6

 7         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 8   provide copies to all counsel.
 9         DATED this      6th   day of March 2020.
10

11                                  s/Edward F. Shea
                                      EDWARD F. SHEA
12                            Senior United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                   Order Denying R & R as Moot - Page 2 of 2
